SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1335
KA 12-00239
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT

                     V                              MEMORANDUM AND ORDER

RONALD D. ROSSBOROUGH, DEFENDANT-APPELLANT.


MULDOON & GETZ, ROCHESTER (CHRISTINE SEPPELER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (MARSHALL A. KELLY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Michael F.
Griffith, J.), rendered January 11, 2011. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of grand larceny in the third degree (Penal
Law § 155.35). Defendant’s valid waiver of the right to appeal
encompasses his contention that County Court erred in sentencing him
in absentia (see generally People v Jackson, 26 AD3d 781, 781, lv
denied 6 NY3d 849). In any event, defendant’s contention lacks merit.
The record establishes that defendant waived his right to be present
at sentencing, having specifically requested at the plea proceeding
that he be permitted to waive his personal appearance at sentencing
(see People v Condon, 10 AD3d 811, 812-813, lv denied 4 NY3d 742).




Entered:   January 3, 2014                        Frances E. Cafarell
                                                  Clerk of the Court